Name: Commission Regulation (EEC) No 635/88 of 7 March 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 3. 88 Official Journal of the European Communities No L 64/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 635/88 of 7 March 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resltant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transort of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 961 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set ut in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 64/2 Official Journal of the European Communities 10. 3. 88 ANNEX I i LOT A 1 . Operation No : 30-33/88 (') : Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : Euronaid 4. Representative of the recipient ^) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex III 6 . Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) f) {*) (l0) : to * be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, (under I.3.I and 2)) 8 . Total quantity : 60 tonnes 9. Number of lots : one 10 . Packaging and marking : 5 kg in containers of 20 feet (10) and Official Journal of the European Communities No C 216 of 14 August 1987, p. 7, I.3.3.1 and 2 Supplementary markings on the packaging : see Annex HI and Official Journal of the European Communities No C 216 of 14 August 1987, p. 8 , I.3.4. 1 1 . Method of mobilization of the product : Purchase of butter from VIB : Voedselvoorzieningsin- en verkoopbureau (VIB), Burg. Kessenplein 3, 6431 KM Hoensbroek [Tel . : 5045/22 20 20 ; Telex : 56396] The addresses and places of storage are given in Annex II Selling price is determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 30 April 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 21 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 April 1988, 12 noon (b) period for making the goods available at the port of shipment : 1 to 1 5 May 1 988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049, Brussels, Telex : AGREC 22037 B. 15 . Refund payable on request by the successful tenderer (*) : Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29. 1 . 1988). 10. 3. 88 Official Journal of the European Communities No L 64/3 LOT B 1 . Operation No ('): 67-69/88  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di CarÃ calla, I-00100 Rome, telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103, 16 April 1987 " 5. Place or country of destination : see Annex III 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2): [B1-B3 : (2) (6 ) (7 ) (8)], [B2 : 0 (*) 0 (8) (')] : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, I.3.1 and 2) 8 . Total quantity : 984 tonnes (B1 : 260 tonnes  B2 : 224 tonnes  B3 : 500 tonnes) 9 . Number of lots : one 10. Packaging and marking : 5 kg and Official Journal of the European Communities No C 216, 14 August 1987, page 7, I.3.3.1 and 2. Supplementary markings on the packaging : see Annex III and Official Journal of the European Communities No C. 216, 14 August 1987, page 8, I.3.4. 1 1 . Method of mobilization : purchase of butter from the Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, Reading, Berks RGT 7QW (Tel . : Reading 734/58 36 26  Telex 848302 INTERBOARD READING) The addresses and places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : B1-B2 : 15 to 30 April 1988  B3 : 15 to 31 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 21 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 April 1988, 12 noon (b) period for making the goods available at the port of shipment : B1-B2 : 1 to 15 May 1988  B3 : 15 to 31 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of die delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, rue de la Loi 200, B- 1 049 Brussels, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer : Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29. 1 . 1988). No L 64/4 Official Journal of the European Communities 10. 3. 88 LOT C 1 . Operation No ('): 88/88  Commission Decision of 30 July 1987 2. Programme : 1987 3. Recipient : People's Republic of China 4. Representative of the recipient : (?) : Ministry of Agriculture, Bureau of Animal Husbandry, CPIG Dairy Development Project, lie Ping Li, Beijing 5. Place or country of destination : China 6. 'Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (7) (8) ': to be made from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.1 and 2)) 8 . Total quantity : 1 700 tonnes (CI : 800 tonnes  02 : 900 tonnes) 9. Number of lots : one 10. Packaging and marking : . 190-200 kg ("), and Official Journal of the European Communities No C 216, 14. August 1987, page 7 (under I.3.3.1 and 2) « Supplementary markings on the packaging : 'ACTION No 88/88 / DAIRY DEVELOPMENT PROJECT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY FOR RECOMBINATION' Official Journal of the European Communities No C 216, 14. 8 . 1987, page 8 I.1.3.4 1 1 . Method of mobilization : purchase from Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (Tel.: 156 40 ; Telex : 0411727) The addresses and places of storage , are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Cl : Shangai ; C2 : Tianjin 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stape : 15 to 30 April 1988 18 . Deadline for the supply : 31 May 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 21 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 April 1988, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 (c) deadline for the supply : 30 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, rue de la Loi 200, . B- 1 049 Bruxelles, tÃ ©lex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer 0 : Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988). No L 64/510. 3. 88 Official Journal of the European Communities LOT D 1 . Operation No ('): 81-84/88  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di Caracalla, I-00100 Rome, telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103, 16 April 1987 5. Place or country of destination : see Annex III 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods : [Dl : 0 (*) 0 (8) 01 » [D2-D3-D4 : (*)(*) 0 (*)] : t0 made from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, I.3.1 and 2) 8 . Total quantity : 217 tonnes (D1 : 30 tonnes  D2 : 55 tonnes  D3 : 1 10 tonnes  D4 : 22 tonnes) 9. Number of lots : one 10. Packaging and marking : D1-D3-D4 : 5 kg and Official Journal of the European Communities No C 216, 14 August 1987, page 7, I.3.3.1 and 2. D2 : 190-200 kg (") Supplementary markings on the packaging : see Annex III and Official Journal of the European Communities No C 216, 14 August 1987, page 8, I.1.3.4. 11 . Method of mobilization : purchase of butter from the VIB : Voedselvoorzieningsin- en verkoopbureau (VIB), Burg. Kessenplein 3, 6431 KM Hoensbroek [tel.: 5045/22 20 20 ; telex : 56396] The addresses and places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Soudan 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : D1-D2 : 25 April to 10 May 1988  D3-D4 : 1 to 15 May .1988 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 21 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 April 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 31 May 1988 (c) deadline for the supply :  22. Amount of die tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, rue de la Loi 200, B- 1 049 Brussels, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29. 1 . 1988). No L 64/6 Official Journal of the European Communities 10 . 3. 88 Footnotes (') The operation number is to be quoted in all correspondence. (*) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7, (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certificate . (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. O The successful tenderer will transmit to the recipients' representatives on delivery a certificate in English stating that the butteroil contains no lard. (10) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam Shipment to take place in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (els). The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (") In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. 10. 3. 88 Official Journal of the European Communities No L 64/7 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 0) (2) (3) (4) A 30-33/88 73 200 kg DaÃ limpex BV Veilingweg 9 1747 HG Tuitjenhorn B 67/88 1 230 000 kg Bl 311 375 kg Novacold Minster Road Stourport-on-Severn Worcestershire DY13 8AL 13 625 kg Novacold Harlescott Lane, Shrewsbury, Shropshsire SY1 3AH 68/88 B2 ¢258 500 kg Western Ice and Cold Storage Co. Ltd Albert Road, Bristol B52 OX5 21 500 kg Langon Industries, Whitby Road, Bristol B54 OX5 69/88 B3 625 000 kg Novacold Minster Road Stourport-on-Severn Worcestershire DY13 8AL C 88/88 2 074 000 kg 353 800 kg Danish Cold Stores Galgebjergvej 2 DK-6000 Kolding 166 100 kg Danish Cold Stores Industrivej 2 DK-6330 Padborg . / 49 725 kg Danish Cold Stores Havnen Nord DK-6000 Kolding 455 300 kg Daalimpex Pijpkade 36b NL-1948 NR Beverwijk 1 049 075 kg Kinzelmann Gmbh + Co. kg BahnhofstraÃ e 7 D-7968 Saulgau 4 D 81-84/88 264 750 kg BV Koel- en Vrieshuizen J.P. Beemsterboer Flevoweg 3846 AH Harderwijk No L 64/8 10. 3 . 88Official Journal of the European Communities ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEX III ANNEXE III ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie (in Tonnen) Teilmengen (in Tonnen) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij - Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in "ton) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking DesignaÃ §Ã £o do lote Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio Pais destinatÃ ¡rio InscriÃ §Ã £o na embalgem A 60 15 AATM Uruguay AcciÃ ³n n ° 30/88 / Uruguay / AATM / 71760 / Montevideo / destinado a la distribuciÃ ³n gratuita 15 SCF Vietnam " Action No 31 /88 / Vietnam / SCF / 72205 / Hanoi via Haipong / for free distribution l 15 ICR Uganda Action No 32/88 / Uganda / ICR / 74619 /Kampala via Mombasa / for free distribution 15 DKW Brasil AcÃ §Ã £o n? 33/88 / Brasil / DKW / 72321 / Lajeado via Porto Alegre / destinado a distri ­ buiÃ §Ã £o gratuita B 984 I B 1 260 WFP Madagascar Action No 67/88 / Madagascar 0270100 / Action of the World Food Programme / Toamasina B 2 224 WFP Pakistan Action No 68/88 / Pakistan 0230901 / Action of the World Food Programme / Karachi B 3 500 WFP Madagascar Action No 69/88 / Madagascar 0270100 / Action of the World Food Programme / Toamasina D 217 I I D 1 30 WFP Pakisatn Action No 81 /88 / Pakistan 0278100 / Action of the World Food Programme / Karachi D 2 55 WFP China Action No 82/88 / China 0264700 / Action of the World Food Programme / Xingang B 3 \ 110 WFP Lebanon Action No 83/88 / Lebanon 0052402 / Action ofthe World Food Programme / Beirut B 4 22 WFP Yemen PDR Action No 84/88 / Yemen PDR 0270100 / Action of the World Food Programme / Aden